Exhibit 10.31

 

MEIRAGTX HOLDINGS PLC

2018 INCENTIVE AWARD PLAN UK SUB-PLAN

RESTRICTED SHARE UNIT GRANT NOTICE FOR UK PARTICIPANTS

Capitalized terms not specifically defined in this Restricted Share Unit Grant
Notice for UK Participants (the “Grant Notice”) have the meanings given to them
in the 2018 Incentive Award Plan UK Sub-Plan (the “UK Sub-Plan”) of MeiraGTx
Holdings plc (the “Company”), which incorporates terms from the Company’s 2018
Incentive Award Plan (the “Plan”).

The Company has granted to the participant listed below (“Participant”) the
Restricted Share Units described in this Grant Notice (the “RSUs”), subject to
the terms and conditions of the UK Sub-Plan and the Restricted Share Unit
Agreement attached as Exhibit A (the “UK RSU Agreement”), both of which are
incorporated into this Grant Notice by reference.

 

Participant:

 

 

 

Grant Date:

 

 

 

Number of RSUs:

 

 

 

Vesting Commencement Date:

 

 

 

Vesting Schedule:

[To be specified in individual award agreements]

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the UK Sub-Plan and the UK RSU Agreement.  Participant has
reviewed the UK Sub-Plan, this Grant Notice and the UK RSU Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the UK
Sub-Plan, this Grant Notice and the UK RSU Agreement.  Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions arising under the UK Sub-Plan, this Grant
Notice or the UK RSU Agreement.

 

MEIRAGTX HOLDINGS PLC

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

[Participant Name]

 

 

 

 

Title:

 

 

 

 










Exhibit A

RESTRICTED SHARE UNIT AGREEMENT FOR UK PARTICIPANTS

Capitalized terms not specifically defined in this UK RSU Agreement have the
meanings specified in the Grant Notice or, if not defined in the Grant Notice,
in the UK Sub-Plan.

ARTICLE I.

GENERAL

1.1        Award of RSUs and Dividend Equivalents.

(a)         The Company has granted the RSUs to Participant effective as of the
grant date set forth in the Grant Notice (the “Grant Date”).  Each RSU
represents the right to receive one Share or, at the option of the Company, an
amount of cash, in either case, as set forth in this UK RSU
Agreement.  Participant will have no right to the distribution of any Shares or
payment of any cash until the time (if ever) the RSUs have vested.

(b)         The Company hereby grants to Participant, with respect to each RSU,
a Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable RSU is settled, forfeited or otherwise expires.  Each
Dividend Equivalent entitles Participant to receive the equivalent value of any
such ordinary cash dividends paid on a single Share.  The Company will establish
a separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid.

1.2        Incorporation of Terms of UK Sub-Plan.  The RSUs are subject to the
terms and conditions set forth in this UK RSU Agreement and the UK Sub-Plan,
which is incorporated herein by reference.  In the event of any inconsistency
between the UK Sub-Plan and this UK RSU Agreement, the terms of the UK RSU
Agreement will control.

1.3        Unsecured Promise.  The RSUs and Dividend Equivalents will at all
times prior to settlement represent an unsecured Company obligation payable only
from the Company’s general assets.

ARTICLE II.

VESTING; FORFEITURE AND SETTLEMENT

2.1        Vesting; Forfeiture.  The RSUs will vest according to the vesting
schedule in the Grant Notice except that any fraction of an RSU that would
otherwise be vested will be accumulated and will vest only when a whole RSU has
accumulated.  In the event of Participant’s Termination of Service for any
reason, all unvested RSUs will immediately and automatically be cancelled and
forfeited, except as otherwise determined by the Administrator or provided in a
binding written agreement between Participant and the Company.  Dividend
Equivalents (including any Dividend Equivalent Account balance) will vest or be
forfeited, as applicable, upon the vesting or forfeiture of the RSU with respect
to which the Dividend Equivalent (including the Dividend Equivalent Account)
relates.

2.2        Settlement.

(a)         RSUs and Dividend Equivalents (including any Dividend Equivalent
Account balance) will be paid in Shares or cash at the Company’s option as soon
as administratively practicable after the vesting of the applicable RSU, but in
no event more than sixty (60) days after the RSU’s vesting
date.  Notwithstanding the foregoing, the Company may delay any payment under
this UK RSU Agreement

 

 








that the Company reasonably determines would violate Applicable Law until the
earliest date the Company reasonably determines the making of the payment will
not cause such a violation (in accordance with Treasury Regulation Section
1.409A-2(b)(7)(ii), if applicable), provided the Company reasonably believes the
delay will not result in the imposition of excise taxes under Section 409A.

(b)         If an RSU is paid in cash, the amount of cash paid with respect to
the RSU will equal the Fair Market Value of a Share on the day immediately
preceding the payment date.  If a Dividend Equivalent is paid in Shares, the
number of Shares paid with respect to the Dividend Equivalent will equal the
quotient, rounded down to the nearest whole Share, of the Dividend Equivalent
Account balance divided by the Fair Market Value of a Share on the day
immediately preceding the payment date.

ARTICLE III.

TAXATION AND TAX WITHHOLDING

3.1        Representation.  Participant represents to the Company that
Participant has reviewed with Participant’s own tax advisors the tax
consequences of this Award and the transactions contemplated by the Grant Notice
and this UK RSU Agreement.  Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.

3.2        UK Tax Obligations.

(a)         Tax Indemnity.  Participant agrees to indemnify and keep indemnified
the Company and his/her employing company (“Employer”), if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, employee’s National Insurance
contributions and (at the discretion of the Company) employer’s National
Insurance Contributions (or other similar obligations to pay tax and social
security wherever in the world arising)) that is attributable to: (1) the grant
or vesting, or any benefit derived by Participant from, the RSUs or the Shares
which are the subject of the RSUs or Dividend Equivalents; (2) the transfer or
issue of Shares to Participant on settlement of the RSUs or Dividend Equivalents
or any other benefit on settlement of the RSUs or Dividend Equivalents; (3) any
restrictions applicable to the Shares held by the Participant ceasing to apply
to those shares; or (4) the disposal of any Shares.

(b)         Tax Liability.  The Company shall not be required to issue, allot or
transfer Shares until Participant has satisfied any Tax Liability that may arise
in connection with the settlement of the RSUs or Dividend Equivalents and/or the
acquisition of the Shares by the Participant.  Notwithstanding Section 9.5 of
the Plan (as modified by the UK Sub-Plan), unless the Administrator otherwise
determines, any Tax Liability shall be satisfied by the Company’s retaining from
Shares otherwise issuable under the Award the minimum number of whole Shares,
valued at their Fair Market Value as of the time the Tax Liability arises, that
is sufficient to satisfy such Tax Liability based on applicable statutory
withholding rates.

(c)         Election.  Participant undertakes that, upon request by the Company,
he/she will (on or within 14 days of acquiring the Shares) join with his/her
Employer in electing, pursuant to Section  431(1) of the Income Tax (Earnings
and Pensions) Act 2003 (“ITEPA”)  that, for relevant tax purposes, the market
value of the Shares acquired on settlement of the RSUs or Dividend Equivalents
on any occasion will be calculated as if the Shares were not restricted and
Sections 425 to 430 (inclusive) of ITEPA are not to apply to such Shares.

(d)         Acknowledgement.  Participant acknowledges that Participant is
ultimately liable and responsible for all taxes owed in connection with the RSUs
and the Dividend Equivalents, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the RSUs or Dividend Equivalents.  Neither the Company nor any
Subsidiary





A-2




makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the awarding, vesting or payment of the RSUs or
the Dividend Equivalents or the subsequent sale of Shares.  The Company and the
Subsidiaries do not commit and are under no obligation to structure the RSUs or
Dividend Equivalents to reduce or eliminate Participant’s Tax Liability.

ARTICLE IV.

OTHER PROVISIONS

4.1        Adjustments.  Participant acknowledges that the RSUs, the Shares
subject to the RSUs and the Dividend Equivalents are subject to adjustment,
modification and termination in certain events as provided in this UK RSU
Agreement and the UK Sub-Plan.

4.2        Notices.  Any notice to be given under the terms of this UK RSU
Agreement to the Company must be in writing and addressed to the Company in care
of the Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number.  Any notice to be given under
the terms of this UK RSU Agreement to Participant must be in writing and
addressed to Participant at Participant’s last known mailing address, email
address or facsimile number in the Company’s personnel files.  By a notice given
pursuant to this Section, either party may designate a different address for
notices to be given to that party.  Any notice will be deemed duly given when
actually received, when sent by email, when sent by certified mail (return
receipt requested) and deposited with postage prepaid in a post office or branch
post office regularly maintained by the United States Postal Service, when
delivered by a nationally recognized express shipping company or upon receipt of
a facsimile transmission confirmation.

4.3        Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this UK RSU Agreement.

4.4        Conformity to Securities Laws.  Participant acknowledges that the UK
Sub-Plan, the Grant Notice and this UK RSU Agreement are intended to conform to
the extent necessary with all Applicable Laws and, to the extent Applicable Laws
permit, will be deemed amended as necessary to conform to Applicable Laws.

4.5        Successors and Assigns.  The Company may assign any of its rights
under this UK RSU Agreement to single or multiple assignees, and this UK RSU
Agreement will inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer set forth in the UK Sub-Plan,
this UK RSU Agreement will be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.

4.6        Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the UK Sub-Plan or this UK RSU Agreement, if Participant is
subject to Section 16 of the Exchange Act, the UK Sub-Plan, the Grant Notice,
this UK RSU Agreement, the RSUs and the Dividend Equivalents will be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule.  To the extent
Applicable Laws permit, this UK RSU Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

4.7        Entire Agreement.  The UK Sub-Plan, the Grant Notice and this UK RSU
Agreement (including any exhibit hereto) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof.





A-3




4.8        Agreement Severable.  In the event that any provision of the Grant
Notice or this UK RSU Agreement is held illegal or invalid, the provision will
be severable from, and the illegality or invalidity of the provision will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this UK RSU Agreement.

4.9        Limitation on Participant’s Rights.  Participation in the UK Sub-Plan
confers no rights or interests other than as herein provided.  This UK RSU
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and may not be construed as creating a trust.  Neither the UK
Sub-Plan nor any underlying program, in and of itself, has any
assets.  Participant will have only the rights of a general unsecured creditor
of the Company with respect to amounts credited and benefits payable, if any,
with respect to the RSUs and Dividend Equivalents, and rights no greater than
the right to receive cash or the Shares as a general unsecured creditor with
respect to the RSUs and Dividend Equivalents, as and when settled pursuant to
the terms of this UK RSU Agreement.

4.10      Not a Contract of Employment.  Nothing in the UK Sub-Plan, the Grant
Notice or this UK RSU Agreement confers upon Participant any right to continue
in the employ or service of the Company or any Subsidiary or interferes with or
restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

4.11      Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

4.12      Data Protection.  The Company and all its Subsidiaries may transfer,
collect, use, process or disclose, in electronic or other form, such information
to third parties, including where they are situated outside the European
Economic Area in countries where the level of data protection may not be as high
as in the Participant’s country of residence, in the event that such disclosure
is in their view required for the performance of their obligations under the
Plan. The Company and all Group Companies shall ensure that such collection,
use, processing and transfers are made in accordance with the EU General Data
Protection Regulation and other applicable data protection laws in any other
jurisdiction.

4.13      Acknowledgement.  Participant acknowledges that neither this UK RSU
Agreement nor the UK Sub-Plan has been issued, nor has it been approved by, an
authorised person within the meaning of the Financial Services and Markets Act
2000 of the United Kingdom and is being directed at the Participant because the
offer to which this UK RSU Agreement and the UK Sub-Plan relate has been
determined as having regard to the Participant’s circumstances as an employee of
the Company. This UK RSU Agreement is strictly confidential and is not for
distribution to, and may not be acted upon by, any other person other than the
person to whom it has been specifically addressed.

4.14      Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic systems established and maintained by the
Company or a third party designated by the Company.

4.15      Deemed Acceptance.  Participant is required to accept the terms and
conditions set forth in this Agreement prior to the first vesting date in order
for Participant to receive the RSUs granted hereunder. If Participant wishes to
decline the RSUs, Participant must reject this Agreement prior to the first
vesting date. For Participant’s benefit, if Participant has not rejected the
Agreement prior to the first vesting date,





A-4




Participant will be deemed to have automatically accepted the RSUs and all the
terms and conditions set forth in this Agreement. Deemed acceptance will allow
the shares to be released to Participant in a timely manner and once released,
Participant waives any right to assert that Participant has not accepted the
terms hereof.

* * * * *

A-5

